               Case 2:19-cv-01105-JCC Document 60 Filed 10/26/20 Page 1 of 13



 1
                                                                                   Judge Coughenour
 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE
10
     DISCOVERY PARK COMMUNITY                             CASE NO. C19-1105-JCC
11   ALLIANCE, a community non-profit
     corporation, and ELIZABETH CAMPBELL,                 NOTICE OF MOTION AND
12                                                        MOTION OF THE UNITED STATES
                                    Petitioners,          ARMY TO DISMISS;
13                                                        MEMORANDUM OF POINTS AND
                  v.                                      AUTHORITIES IN SUPPORT
14
     CITY OF SEATTLE, et al.,                             (Note on Motion Calendar for:
15                                                          Friday, November 20, 2020)
                                    Respondents.
16

17
             Respondent the United States Army, through its attorneys, Brian T. Moran, United States
18
     Attorney, and Brian C. Kipnis, Assistant United States Attorney, for the Western District of
19
     Washington, hereby moves this Court pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules
20
     of Civil Procedure for an order dismissing the Army from this action for lack of subject matter
21
     jurisdiction and failure to state a claim upon which relief can be granted.
22

23

24

25

26

27

28
     NOTICE OF MOTION AND MOTION OF THE UNITED                                              UNITED STATES ATTORNEY
                                                                                         5220 UNITED STATES COURTHOUSE
     STATES ARMY TO DISMISS; MEMORANDUM OF POINTS                                                 700 Stewart Street
     AND AUTHORITIES IN SUPPORT - 1                                                       Seattle, Washington 98101-1271
                                                                                                   (206)-553-7970
     (Case No. C19-1105-JCC)
               Case 2:19-cv-01105-JCC Document 60 Filed 10/26/20 Page 2 of 13



 1           This motion is made and based on the pleadings and papers filed herein, and such oral

 2 argument as the Court may entertain.

 3           DATED this 26th day of October 2020.

 4                                           Respectfully submitted,

 5                                           BRIAN T. MORAN
                                             United States Attorney
 6

 7
                                             s/ Brian C. Kipnis
 8                                           BRIAN C. KIPNIS
                                             Assistant United States Attorney
 9                                           Office of the United States Attorney
                                             5220 United States Courthouse
10
                                             700 Stewart Street
11                                           Seattle, Washington 98101-1271
                                             Phone: 206-553-7970
12                                           Fax: 206-553-4073
                                             E-mail: brian.kipni@usdoj.gov
13
                                             Attorneys for Defendant United States Army
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF MOTION AND MOTION OF THE UNITED                                           UNITED STATES ATTORNEY
                                                                                      5220 UNITED STATES COURTHOUSE
     STATES ARMY TO DISMISS; MEMORANDUM OF POINTS                                              700 Stewart Street
     AND AUTHORITIES IN SUPPORT - 2                                                    Seattle, Washington 98101-1271
                                                                                                (206)-553-7970
     (Case No. C19-1105-JCC)
               Case 2:19-cv-01105-JCC Document 60 Filed 10/26/20 Page 3 of 13



 1                                               Introduction

 2           In deciding the Respondent’s motion to dismiss, the Court is presented with two straight

 3 forward issues:

 4       •   Failure to State a Claim. The Federal Rules of Civil Procedure require a complaint contain
             a plain statement of the claim showing the Petitioner is entitled to relief. Here the Petitioner
 5           has failed to allege how the Army has wronged the Petitioner and what relief is being sought.
             Should this Court dismiss the Army as a party for Petitioner’s failure to state a claim upon
 6
             which relief can be granted?
 7
         •   Subject matter jurisdiction. The Sovereign Immunity Doctrine bars suit against the federal
 8           government absent consent to be sued. Absent consent, this Court lacks subject matter
             jurisdiction. Here, without alleging a claim for which the United States has waived its
 9           sovereign immunity, the Petitioner sued the Army. Should this Court dismiss the Army as a
10           party on sovereign immunity grounds?
     Moreover, because the Petitioner failed to allege an injury traceable to the actions of the Army – and
11
     that would be redressed by a favorable decision – the case also raises questions of standing.
12
                                                Background
13
             Petitioner Elizabeth Campbell challenges actions taken by the City of Seattle (“City”) as the
14
     Land Redevelopment Authority (“LRA”) for the former Fort Lawton Army Reserve Center
15
     (“FLARC”) under Washington’s Land Use Petition Act (“LUPA”) and State Environmental Policy
16
     Act (“SEPA”). It appears the Petitioner added the Army to the caption as an afterthought. Not only
17
     does she fail to identify a waiver of sovereign immunity that would allow her to bring her state law
18
     claims against the Army, but she also fails to state how any action of the Army related to the transfer
19
     of the FLARC has, or will, injure her.
20
             The FLARC was a military base located at the north end of the Magnolia neighborhood in
21
     Seattle and is still owned by the Army. In 1897, the Seattle Chamber of Commerce and local citizens
22
     donated 703 acres of the community’s Magnolia Bluff to the Army for use as a base to defend
23
     Seattle and northern Puget Sound. Fort Lawton was in active military service through two World
24
     Wars, the Korean War, and into the Vietnam War. In 1968, the Army transferred much of Fort
25
     Lawton without consideration to the City. This land became Discovery Park, the City’s largest park.
26

27

28
     NOTICE OF MOTION AND MOTION OF THE UNITED                                               UNITED STATES ATTORNEY
                                                                                          5220 UNITED STATES COURTHOUSE
     STATES ARMY TO DISMISS; MEMORANDUM OF POINTS                                                  700 Stewart Street
     AND AUTHORITIES IN SUPPORT - 3                                                        Seattle, Washington 98101-1271
                                                                                                    (206)-553-7970
     (Case No. C19-1105-JCC)
               Case 2:19-cv-01105-JCC Document 60 Filed 10/26/20 Page 4 of 13



 1 While most of the Fort was given to the City, the Army retained 46.08 acres that contains the former

 2 FLARC.

 3           In September 2005, the Base Realignment and Closure (“BRAC”) Commission

 4 recommended and Congress approved the closure of the FLARC and realignment of essential

 5 missions to a new United States Army Reserve Command. The closed FLARC property is now

 6 excess to the needs of the Federal Government. As a result, the Army is disposing of the former

 7 FLARC pursuant to the BRAC statutes and regulations.

 8           The BRAC Act of 1990 provides the basic framework for the transfer and disposal of

 9 military installations identified for closure by the BRAC Commission. Base Closure and

10 Realignment Act of 1990, Pub. L. No. 101-510, Title XXIX of the National Defense Authorization

11 Act for Fiscal Year 1991, enacted November 5, 1990, as amended. This process is largely governed

12 by Department of Defense (“DoD”) regulations. See 32 C.F.R. § 176 and DoD 4165.66-M, Base

13 Redevelopment and Realignment Manual, (March 1, 2006, Change 1, August 31, 2018).

14           Once an installation is approved for closure, communities around the installation are required

15 to organize a Local Redevelopment Authority (“LRA”) to create a redevelopment plan for the

16 property. BRAC requires the Secretary of Defense to determine whether to close an installation

17 whether other DoD or federal agencies can use the property. If none can, the excess property is

18 deemed surplus and made available for disposal to non-federal entities through the BRAC law. DoD

19 then publishes notice of availability in the Federal Register and in a newspaper of general circulation

20 in the community near the installation. The LRA then must publish a solicitation for notices of

21 interest from homeless and other interested parties in a newspaper of general circulation in the

22 communities in vicinity of the installation.

23           After the LRA publishes the required notice, notices of interest submitted by representatives

24 of the homeless and those submitted by other interested parties are considered by the LRA to

25 formulate a comprehensive redevelopment plan for the surplus property. While the redevelopment

26 plan is being developed and notices of interest are received, the LRA or the military department will

27 notify Federal agencies that sponsor public benefit transfers under other applicable federal law. The

28
     NOTICE OF MOTION AND MOTION OF THE UNITED                                             UNITED STATES ATTORNEY
                                                                                        5220 UNITED STATES COURTHOUSE
     STATES ARMY TO DISMISS; MEMORANDUM OF POINTS                                                700 Stewart Street
     AND AUTHORITIES IN SUPPORT - 4                                                      Seattle, Washington 98101-1271
                                                                                                  (206)-553-7970
     (Case No. C19-1105-JCC)
               Case 2:19-cv-01105-JCC Document 60 Filed 10/26/20 Page 5 of 13



 1 LRA is required to submit the redevelopment plan as part of an application to Housing and Urban

 2 Development (“HUD”) which determines whether the redevelopment plan appropriately balances

 3 the development needs of the community with the needs of the homeless in the community. Once

 4 HUD makes a determination that the plan balances the needs of the homeless with the community’s

 5 other development needs, DoD proceeds with disposal disposes of the surplus property consistent

 6 with the redevelopment plan and in consultation with HUD and the LRA.

 7           The BRAC law contains certain statutory deadlines and requirements. However, DOD may,

 8 in consultation with the LRA and HUD, extend or postpone any deadline contained in this part on

 9 “finding that it is in the interest of the communities affected by the closure/realignment of the

10 installation.” 32 C.F.R. § 176.15(a). Furthermore, on a determination and finding of good cause,

11 HUD may, except for deadlines and actions required on the part of DoD, waive any provision of §§

12 176.20 through 176.45. Id. at 176.15(b).

13           In May 2006, the DoD recognized the City as the LRA for the FLARC. Shortly thereafter,

14 the City began the process for approving a redevelopment plan as required under BRAC. The Fort

15 Lawton Redevelopment Plan (“FLRP”) was completed in September 2008. In October 2008, a

16 neighborhood community organization led by the Petitioner sued the City in state court challenging

17 its adoption of the FLRP under SEPA. Magnolia Neighborhood Planning Council v. City of Seattle,

18 155 Wash. App. 305 (2010). The trial court ruled in favor of the Petitioners and ordered that the city

19 ordinance adopting the FLRP be “declared void and without effect” Id. at 311. The City appealed but

20 was ultimately unsuccessful. See id. at 322.

21           On June 28, 2019, Discovery Park Community Alliance and the Petitioner sued the City in

22 the Superior Court of the State of Washington for King County, Cause No. 19-2-17187-1 SEA. The

23 Petitioner alleged the City’s actions as the LRA are unlawful, claiming they violate BRAC

24 regulations and state law. On July 17, 2019, the City successfully had the case removed to this

25 Court. Dkt. # 1. On September 19, 2020, this Court granted Petitioners first counsel’s motion to

26 withdraw. Dkt. # 14. On February 24, 2020, this Court granted Petitioners second counsel’s motion

27 to withdraw. Dkt. # 37. No counsel appeared for Petitioners since its second counsel withdrew in

28
     NOTICE OF MOTION AND MOTION OF THE UNITED                                             UNITED STATES ATTORNEY
                                                                                        5220 UNITED STATES COURTHOUSE
     STATES ARMY TO DISMISS; MEMORANDUM OF POINTS                                                700 Stewart Street
     AND AUTHORITIES IN SUPPORT - 5                                                      Seattle, Washington 98101-1271
                                                                                                  (206)-553-7970
     (Case No. C19-1105-JCC)
                Case 2:19-cv-01105-JCC Document 60 Filed 10/26/20 Page 6 of 13



 1 February and, on July 28, 2020, Discovery Park Community Alliance was dismissed as a party for

 2 lack of counsel. Dkt. # 52. As a result, the sole remaining Petitioner is Ms. Elizabeth Campbell,

 3 proceeding pro-se. See id.

 4            As federal defendant’s motion to dismiss demonstrates, Ms. Campbell’s amended complaint

 5 failed to state a claim upon which relief can be granted and fails to allege grounds establishing the

 6 existence of subject matter jurisdiction. For these reasons, the Army should be dismissed as a party.

 7                                                   Statement of Facts

 8            This action involves the former FLARC, which is owned by the Army and located in Seattle.

 9 Dkt. 32 at p. 2. The Army is attempting to dispose of the FLARC under the BRAC law. See id. at pp.

10 4-10. The BRAC law and applicable federal regulations provide the basic framework used by the

11 DoD to transfer and dispose of military installations closed under BRAC law. See id. at p. 5. In May

12 of 2006, the City was recognized by the DoD as the LRA. Id. at 7.

13            In June 2019, the City passed: (1) a resolution approving a redevelopment plan to submit to

14 HUD and DoD, part of which applies for surplus federal property; (2) an ordinance authorizing an

15 agreement with Seattle Public Schools (“SPS”) through which SPS would seek 5-6 acres of that land

16 from the Army for athletic fields to be used jointly by SPS and the City; and (3) an ordinance

17 rezoning a portion of the property. See Id. at p. 3.

18            To challenge these City actions, the Petitioner sued the City a year ago. Dkt. # 1-2. Petitioner

19 is a resident and property owner, living approximately 1-mile from the FLARC. 1 Dkt. # 32, p. 3.

20 She claims to be a “user of Discovery Park,” which is adjacent to the FLARC, and that the City’s

21 actions will “negatively effect [her] property values.” Id. at pp. 3, 21. On February 10, 2020,

22 Petitioner filed an Amended Complaint adding the Army and the Seattle Public Schools (SPS) to this

23 complaint. Dkt. # 32. In the Amended Complaint, Petitioner claims the City committed seven errors:

24            1. The City’s redevelopment plan is time barred because it failed to complete and submit the

25 LRA application to the appropriate Military Department and HUD within 270 days as required by 24

26 C.F.R. § 586. Furthermore, the City never requested a waiver or extension under 32 C.F.R. § 176.15 and

27 1 Petitioner’s street address correlates with a building located in the Magnolia neighborhood of Seattle, approximately 1-
     mile straight line distance from the Fort Lawton Army Reserve Center.
28
     NOTICE OF MOTION AND MOTION OF THE UNITED                                                            UNITED STATES ATTORNEY
                                                                                                       5220 UNITED STATES COURTHOUSE
     STATES ARMY TO DISMISS; MEMORANDUM OF POINTS                                                               700 Stewart Street
     AND AUTHORITIES IN SUPPORT - 6                                                                     Seattle, Washington 98101-1271
                                                                                                                 (206)-553-7970
     (Case No. C19-1105-JCC)
               Case 2:19-cv-01105-JCC Document 60 Filed 10/26/20 Page 7 of 13



 1 therefore the Department of Defense must comply with 32 C.F.R. § 174.6(c)(2) and proceed to dispose

 2 of the FLARC through alternative statutory methods. See id. at pp. 10-11.

 3           2. The City/LRA failed to complete conditions precedent to the decision because it did not

 4 file a land use application required by Seattle Municipal Code (“SMC”) 23.76.04 to rezone the

 5 FLARC. See id. at pp. 11-12.

 6           3. The City cannot include SPS as a party to the redevelopment plan because SPS did not

 7 submit a notice of interest to the City/LRA as required by 24 C.F.R. § 586.20(C)(1)(iii). See id. at pp.

 8 12-14.

 9           4. The City must approve the Archdiocesan Housing Authority (“AHA”) Lease by Ordinance

10 because the AHA lease exceeds the Director of Finance and Administrative Services authority under

11 SMC 3.127.010(B). See id. at pp 14-16.

12           5. There is no community relations plan that coincides with the FLARC redevelopment

13 proposal as required by the City of Seattle/Office of Housing by law and policy.

14           6. The City failed to allow public review and comment on the homeless assistance

15 submission required by 32 C.F.R. § 176.20 et seq. Id. at pp. 18-19.

16           7. The City failed to comply with SEPA by not considering all adverse impacts on the

17 environment, and on Discovery Park, after the redevelopment plan changed. Id. at p. 20.

18 Based on these seven errors, the Petitioner pursues four alternative causes of action: under the

19 Washington Land Use Petition Act; for a statutory writ; for a constitutional writ; or under the

20 Washington Uniform Declaratory Judgments Act. Id. at pp. 21-22.

21 Campbell’s amended petition does not allege any error or other wrongful conduct by any federal

22 defendant.

23                                               Argument

24 With regards to the Army, the Petitioner failed to state a claim upon which relief can be granted and

25 likewise failed to establish this Court’s jurisdiction over her claims, and therefore the Court should

26 dismiss the Army as a party to this action.

27

28
     NOTICE OF MOTION AND MOTION OF THE UNITED                                             UNITED STATES ATTORNEY
                                                                                        5220 UNITED STATES COURTHOUSE
     STATES ARMY TO DISMISS; MEMORANDUM OF POINTS                                                700 Stewart Street
     AND AUTHORITIES IN SUPPORT - 7                                                      Seattle, Washington 98101-1271
                                                                                                  (206)-553-7970
     (Case No. C19-1105-JCC)
               Case 2:19-cv-01105-JCC Document 60 Filed 10/26/20 Page 8 of 13



 1 I. The Petitioner failed to state a claim upon which relief can be granted.

 2           The Supreme Court has long held that a complaint must contain “sufficient factual matter,

 3 accepted as true, to state a claim to relief that is plausible on its face.” See Ashcroft v. Iqbal, 556 U.S.

 4 662, 678 (2009). See also Fed R. Civ. P. 8(a)(2). While this is not a rigorous standard, it requires at a

 5 minimum that the complaint afford a party “fair notice of what the plaintiff's claim is and the ground

 6 upon which it rests.” Conley v. Gibson, 355 U.S. 41, 48 (1957). Ms. Campbell’s complaint fails to

 7 meet that standard. Furthermore, it is unclear whether Petitioner is attempting to assert a claim under

 8 the Administrative Procedure Act, 5 U.S.C. § 701 et seq. (“APA”), which she does not cite.

 9 However, to the extent that the Court liberally construes the pro se Petitioner’s complaint to assert

10 an APA claim challenging the Army’s handling of the process under BRAC law, this case should be

11 dismissed for failure to state a claim.

12           Under the APA, “[a] person suffering legal wrong because of agency action, or adversely

13 affected or aggrieved by agency action within the meaning of a relevant statute, is entitled to judicial

14 review thereof.” 5 U.S.C. § 702. First, Petitioner has not alleged how the Army’s handling of the process

15 under BRAC law violates 5 U.S.C. § 706. As explained above, while Petitioner alleges that the City

16 failed to follow the BRAC law, she does not include any allegation against the Army regarding this

17 claim, explaining, for example, how the Army’s actions violated BRAC law. See Dkt. # 32. What is

18 striking about the complaint is the absence of any alleged actions by the Army. Indeed, while the Army

19 is mentioned by name in the caption and body of the complaint, it is not at all clear what wrong it

20 supposedly committed and what relief is being sought against it. See id. Noticeably absent from

21 Petitioner’s complaint are any allegations that the Army has in some way wronged her; e.g., there is

22 no allegation that the Army violated any law, statutory or otherwise. See id. Even accepting the

23 allegations contained in the Amended Complaint as true, she has failed to state a claim under the APA.

24 For these reasons, this Court should dismiss this case against the Army for failure to state a claim on

25 which relief can be granted. Fed. R. Civ. P. 12(b)(6). See also Child v. Beame, 417 F.Supp. 1023,

26 1025 (S.D.N.Y. 1976) (“When defendant is merely named in caption of complaint but is nowhere

27 claimed to have caused plaintiff injury, the complaint against him must be dismissed.”).

28
     NOTICE OF MOTION AND MOTION OF THE UNITED                                                 UNITED STATES ATTORNEY
                                                                                            5220 UNITED STATES COURTHOUSE
     STATES ARMY TO DISMISS; MEMORANDUM OF POINTS                                                    700 Stewart Street
     AND AUTHORITIES IN SUPPORT - 8                                                          Seattle, Washington 98101-1271
                                                                                                      (206)-553-7970
     (Case No. C19-1105-JCC)
               Case 2:19-cv-01105-JCC Document 60 Filed 10/26/20 Page 9 of 13



 1 II. The Petitioner failed to establish subject matter jurisdiction.

 2       A. The Petitioner failed to establish a waiver of sovereign immunity.
 3           In Kokkonen v. Guardian Life Ins. Co. of Am., the Supreme Court recognized that, “Federal

 4 courts are courts of limited jurisdiction,” possessing jurisdiction only so far as “authorized by

 5 Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

 6 Accordingly, this Court must review Ms. Campbell’s complaint starting with the presumption that

 7 the “cause lies outside this limited jurisdiction.” Id. To overcome this presumption, Petitioner bears

 8 the burden of pleading and proving that this Court has subject matter jurisdiction over the claims

 9 alleged in her complaint. Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986) (“The party seeking to

10 invoke the court's jurisdiction bears the burden of establishing that jurisdiction exists.”). As set forth

11 below, Ms. Campbell has failed to meet her burden.

12           To establish jurisdiction, Ms. Campbell must show that the United States waived sovereign

13 immunity with regard to the claim she wishes to assert. South Delta Water Agency v. United States,

14 Dep’t. of the Interior, Bureau of Reclamation, 767 F.2d 531, 535 (9th Cir. 1985) (“The district court

15 lacks jurisdiction in a suit against the federal government unless Congress has consented to be

16 sued.”). Accordingly, it is incumbent upon Ms. Campbell in bringing this action against the Army to

17 identify a statute wherein Congress “unequivocally expressed [a waiver] in the statutory text.” Dep’t

18 of the Army v. Blue Fox, Inc., 525 U.S. 255, 261 (1999). See also, Lane v. Pena, 518 U.S. 187, 190

19 (1996) (“[W]aivers of sovereign immunity may not be implied.”). Petitioner has failed to identify a

20 statute that provides a right of action.

21           To the extent that the Court liberally construes Petitioner’s complaint to assert an APA claim

22 challenging the Army’s handling of the process under BRAC law, those claims should be dismissed

23 for lack of subject matter jurisdiction. One of the requirements to invoke the APA is that the

24 challenged decision must be a “final agency action for which there is no other remedy in a court. . .

25 .” 5 U.S.C. § 704. For an agency action to be final, two conditions must be satisfied: “First, the

26 action must mark the ‘consummation’ of the agency’s decision making process–-it must not be of a

27 merely tentative or interlocutory nature. And second, the action must be one by which ‘rights or

28
     NOTICE OF MOTION AND MOTION OF THE UNITED                                               UNITED STATES ATTORNEY
                                                                                          5220 UNITED STATES COURTHOUSE
     STATES ARMY TO DISMISS; MEMORANDUM OF POINTS                                                  700 Stewart Street
     AND AUTHORITIES IN SUPPORT - 9                                                        Seattle, Washington 98101-1271
                                                                                                    (206)-553-7970
     (Case No. C19-1105-JCC)
                Case 2:19-cv-01105-JCC Document 60 Filed 10/26/20 Page 10 of 13



 1 obligations have been determined,’ or from which ‘legal consequences will flow.’” Bennett v. Spear,

 2 520 U.S. 154, 177- 78 (1997) (internal citations omitted). Petitioner does not satisfy either condition

 3 for “final agency action,” for her challenges to the City’s actions related to the BRAC law do not

 4 challenge actions that mark the consummation of the Army’s decision making process. Thus, under

 5 the APA, this Court lacks jurisdiction over the Petitioner’s claims.

 6            Because Ms. Campbell’s complaint fails to identify any applicable waiver of sovereign

 7 immunity to support her claim against the Army, and none are apparent, she has failed to meet her

 8 burden of establishing subject matter jurisdiction and the Court should dismiss this case against the

 9 Army.2

10        B. The Petitioner failed to establish standing.

11            Finally, the complaint is dismissible for lack of subject matter jurisdiction because the

12 Petitioner has not sufficiently alleged facts to establish that she has standing to bring this case.

13 Specifically, nothing in the complaint alleges she will suffer any “injury in fact” as a result of any

14 action by the Army related to the BRAC law. This is a fatal defect in the complaint.

15            A showing of such injury is a prerequisite for bringing a petition for review of an agency

16 action in an Article III court. The Supreme Court has “repeatedly held that an asserted right to have

17 the Government act in accordance with [the] law is not sufficient, standing alone, to confer

18 jurisdiction on a federal court.” Allen v. Wright, 468 U.S. 737, 754 (1984). A Petitioner must

19 demonstrate injury in fact that is actual or imminent and not conjectural. Lujan v. Defenders of

20 Wildlife, 504 U.S. 555, 560 (1992). Furthermore, this injury must be fairly traceable to the

21 challenged agency action and it must be likely, rather than speculative, that the petitioner’s injury

22 will be redressed by a favorable decision. Id. at 560-61. Petitioner bears the burden to establish

23 standing. See Warth v. Seldin, 422 U.S. 490 (1975).3

24 2 This case is before this Court pursuant to 28 U.S.C. § 1331 (Federal Question). Dkt. No. 1 at 2. While Section 1331
     generally grants subject matter jurisdiction to district courts in regards to “actions arising under the Constitution, laws, or
25 treaties of the United States,” it does not waive sovereign immunity. Holloman v. Watt, 708 F.2d 1399, 1401 (9th Cir.
     1983) (“Section 1331 does not waive the government's sovereign immunity from suit.”). Therefore, Section 1331 does
26 not relieve Ms. Campbell of her burden to establish that subject matter jurisdiction exists.

27 3 The Supreme Court has described standing as being "[i]n essence the question 5 . . . of whether the litigant is entitled to
     have the court decide the merits of the dispute or of particular issues." Warth, supra, 422 U.S. at 498. Because Article III
28
     NOTICE OF MOTION AND MOTION OF THE UNITED                                                                 UNITED STATES ATTORNEY
                                                                                                            5220 UNITED STATES COURTHOUSE
     STATES ARMY TO DISMISS; MEMORANDUM OF POINTS                                                                    700 Stewart Street
     AND AUTHORITIES IN SUPPORT - 10                                                                         Seattle, Washington 98101-1271
                                                                                                                      (206)-553-7970
     (Case No. C19-1105-JCC)
               Case 2:19-cv-01105-JCC Document 60 Filed 10/26/20 Page 11 of 13



 1            As discussed above, the complaint fails to identify any personal or individual injury flowing

 2 to Ms. Campbell from the Army’s actions. The complaint simply alleges that Petitioner is a user of

 3 Discovery Park and that her property interests will be affected. Dkt. No. 32, p. 4. The complaint does

 4 not address how the Petitioner uses Discovery Park. See Dkt. No. 32. The complaint does not

 5 address how the alleged errors have or will harm her use of the park. See id. The complaint does not

 6 address how the alleged errors will affect her property values. See id. But, more pressingly, the

 7 complaint does not allege any action by the Army that resulted in injury to the Petitioner. See id.

 8 Clearly, standing to sue the Army cannot be based merely on Petitioner’s conclusory assertions that

 9 her interests will be harmed without showing that she will suffer an “injury in fact” fairly traceable

10 to the Army’s actions. As a consequence, she has failed to establish the existence of a necessary

11 constitutional prerequisite to bring this lawsuit.

12            The amended petition alleges various violations of BRAC laws and regulations by the City,

13 and thus the type of injury which is salient for purposes of standing are those that are procedural in

14 nature. See id. That said, the analysis of Article III standing is not fundamentally changed by the fact

15 that a claim involves a “procedural” rather than a “substantive” injury. National Information and

16 Resource Service v. Nuclear Regulatory Commission, 457 F.3d 941, 949 (9th Cir. 2006). In a

17 “procedural injury” case, to show a cognizable injury in fact, a petitioner must allege that: (1) the

18 agency violated certain procedural rules; (2) these rules protect a plaintiff's concrete interests; and

19 (3) it is reasonably probable that the challenged action will threaten their concrete interests. Id.

20 Stated another way, a procedural injury in the abstract is not alone sufficient to establish standing.

21            Rather, a plaintiff who asserts a procedural injury does not have standing “absent a showing

22 that the ‘procedures in question are designed to protect some threatened concrete interest of his that

23 is the ultimate basis of his standing.’” Ashley Creek Phosphate, 420 F.3d at 938 (quoting Lujan v.

24 Defenders of Wildlife, 504 U.S. 555, 573 n. 8 (1992)); see also Nuclear Information and Resource

25 Service v. Nuclear Regulatory Commission, supra, 457 F.3d at 949-950. Thus it is said that: “[a]

26
     of the Constitution limits the role of the judiciary to hearing only "cases" or "controversies," constitutional standing
27 ensures that a petitioner has a sufficient stake in a case to establish a "case" or "controversy." Ashley Creek Phosphate
     Co. v. Norton, 420 F.3d 934, 937 (9th Cir. 2005).
28
     NOTICE OF MOTION AND MOTION OF THE UNITED                                                                UNITED STATES ATTORNEY
                                                                                                           5220 UNITED STATES COURTHOUSE
     STATES ARMY TO DISMISS; MEMORANDUM OF POINTS                                                                   700 Stewart Street
     AND AUTHORITIES IN SUPPORT - 11                                                                        Seattle, Washington 98101-1271
                                                                                                                     (206)-553-7970
     (Case No. C19-1105-JCC)
              Case 2:19-cv-01105-JCC Document 60 Filed 10/26/20 Page 12 of 13



 1 free-floating assertion of a procedural violation, without a concrete link to the interest protected by

 2 the procedural rules, does not constitute an injury in fact.” Id.; and see City of Sausalito v. O’Neill,

 3 386 F.3d 1186, 1197 (9th Cir. 2004) (“[A] cognizable procedural injury exists when a plaintiff

 4 alleges that a proper EIS has not been prepared under NEPA when the plaintiff also alleges a

 5 ‘concrete’ interest - such as an aesthetic or recreational interest - that is threatened by the proposed

 6 action.”)

 7           Measured by these standards, the complaint fails to establish a legally sufficient link between

 8 the Petitioner’s asserted interests, as a user of Discovery Park and property owner, and any action of

 9 the Army under the BRAC law and regulations. See id. Specifically, the complaint is devoid of any

10 allegations that establish that the Army violated any procedural rules. See Dkt. # 32, p. 10-19.

11 Furthermore, Campbell fails to demonstrate how aspects of the BRAC law allegedly violated by the

12 City were designed to protect her concrete interests. See id. Finally, the complaint does not specify

13 how these alleged procedural errors have or will result in an injury in fact to the Petitioner. See id.

14 Standing to sue under the BRAC law cannot rest on Ms. Campbell’s conclusory allegation that she is

15 a user of Discovery Park and nearby property owner. She must plead and prove that her interests will

16 be directly and adversely affected by some action taken by the Army. The Article III standing

17 requirement cannot be satisfied without an allegation of direct injury resulting from the violation of

18 procedural rules intended to protect the petitioner’s concrete interests.

19           Because the complaint does not allege that the Petitioner will suffer any “injury in fact” as a

20 result to the Army’s actions, this Court should dismiss the Army as a party to this case. See Linda

21 R.S. v. Richard D., 410 U.S. 614, 617 (1973) (“[W]e have steadfastly adhered to the requirement that

22 . . . federal plaintiffs must allege some threatened or actual injury resulting from the putatively

23 illegal action before a federal court may assume jurisdiction.”) (footnotes omitted)).

24

25

26

27

28
     NOTICE OF MOTION AND MOTION OF THE UNITED                                               UNITED STATES ATTORNEY
                                                                                          5220 UNITED STATES COURTHOUSE
     STATES ARMY TO DISMISS; MEMORANDUM OF POINTS                                                  700 Stewart Street
     AND AUTHORITIES IN SUPPORT - 12                                                       Seattle, Washington 98101-1271
                                                                                                    (206)-553-7970
     (Case No. C19-1105-JCC)
              Case 2:19-cv-01105-JCC Document 60 Filed 10/26/20 Page 13 of 13



 1                                               Conclusion

 2           For the foregoing reasons, defendant United States Army respectfully requests that its motion

 3 be granted and it be dismissed as a party from this action.

 4
             DATED this 26th day of October 2020.
 5
                                             Respectfully submitted,
 6
                                             BRIAN T. MORAN
 7                                           United States Attorney
 8

 9                                           s/ Brian C. Kipnis
                                             BRIAN C. KIPNIS
10                                           Assistant United States Attorney
                                             Office of the United States Attorney
11                                           5220 United States Courthouse
12                                           700 Stewart Street
                                             Seattle, Washington 98101-1271
13                                           Phone: 206-553-7970
                                             Fax: 206-553-4073
14                                           E-mail: brian.kipnis@usdoj.gov
15                                           Attorneys for Defendant United States Army
16

17
             Of Counsel:
18
             MAJ Michael Thomas Davis
19           Litigation Attorney
20           Environmental Law Division
             U.S. Army Legal Services Agency
21

22

23

24

25

26

27

28
     NOTICE OF MOTION AND MOTION OF THE UNITED                                            UNITED STATES ATTORNEY
                                                                                       5220 UNITED STATES COURTHOUSE
     STATES ARMY TO DISMISS; MEMORANDUM OF POINTS                                               700 Stewart Street
     AND AUTHORITIES IN SUPPORT - 13                                                    Seattle, Washington 98101-1271
                                                                                                 (206)-553-7970
     (Case No. C19-1105-JCC)
